

115 HR 2621 IH: Strengthening Security in the Indo-Asia-Pacific Act
U.S. House of Representatives
2017-05-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 2621IN THE HOUSE OF REPRESENTATIVESMay 24, 2017Mr. Thornberry introduced the following bill; which was referred to the Committee on Armed Services, and in addition to the Committees on Foreign Affairs, and the Budget, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo strengthen security in the Indo-Asia-Pacific region, and for other purposes.
	
		1.Short title and table of contents
 (a)Short titleThis Act may be cited as the Strengthening Security in the Indo-Asia-Pacific Act. (b)Table of contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title and table of contents.
					Sec. 2. Findings and sense of Congress.
					Sec. 3. Congressional defense committees defined.
					Title I—United States policy and strategy for the Indo-Asia-Pacific region
					Sec. 101. Report on strategy to prioritize United States defense interests in the Indo-Asia-Pacific
			 region.
					Sec. 102. Assessment of United States force posture and basing needs in the Indo-Asia-Pacific
			 region.
					Title II—Matters relating to the Department of Defense
					Sec. 201. Authorization of funds for critical munitions.
					Sec. 202. Procurement of ballistic missile interceptors and missile defense exercises.
					Sec. 203. Plan to maintain a forward-stationed combat aviation brigade in South Korea.
					Sec. 204. Extended deterrence commitment to the Asia-Pacific region.
					Sec. 205. Assessment of ability of the Air Force to employ bombers and associated weapons while
			 forward deployed.
					Sec. 206. Plan to enhance imagery sharing with allies in the Asia-Pacific region.
					Sec. 207. Plan to increase cyber and information operations, deterrence, and defense.
					Sec. 208. Establishment of joint training exercises and improving response capabilities for
			 contingency scenarios.
					Title III—Matters relating to foreign nations
					Sec. 301. Assessment of freedom of navigation operations in the South China Sea.
					Sec. 302. Sense of Congress reaffirming security commitments to the Governments of Japan and South
			 Korea and trilateral cooperation between the United States, Japan, and
			 South Korea.
					Sec. 303. Sense of Congress on the Association of Southeast Asian Nations.
					Sec. 304. Sense of Congress on strengthening the defense of Taiwan.
					Sec. 305. Sense of Congress on reaffirming the importance of the United States-Australia defense
			 alliance.
				
			2.Findings and sense of Congress
 (a)FindingsCongress finds the following: (1)The United States has a national interest in maintaining the security and stability of the Indo-Asia-Pacific region.
 (2)The substantial forward presence of United States Armed Forces is instrumental to maintaining security and stability in the Indo-Asia-Pacific region and to deterring acts of aggression in the region.
 (3)In April 2017, Admiral Harry Harris, Jr., Commander of the United States Pacific Command, testified that of the five global challenges that currently drive U.S. defense planning and budgeting—ISIS (Islamic State of Iraq and Syria), North Korea, China, Russia, and Iran—four are in the Indo-Asia-Pacific. He further testified:
 (A)North Korea continues to disregard United Nations sanctions by developing, and threatening to use intercontinental ballistic missiles and nuclear weapons that will threaten the U.S. Homeland..
 (B)China is rapidly building a modern, capable military that appears to far exceed its stated defensive purpose or potential regional needs. China’s military is modernization is focused on defeating the United States in Asia by countering U.S. asymmetric advantages..
 (C)Russia is modernizing its military and once again exercising its conventional forces and nuclear strike capabilities in the Pacific, which also threaten the Homeland..
 (D)Transnational terrorists, inspired by and in some cases led by ISIS, have set their sights on the Indo-Asia-Pacific by supporting and encouraging attacks in Indonesia, Bangladesh, Philippines, and Malaysia while recruiting and fund-raising there and elsewhere..
 (4)Frank Kendall, former Under Secretary of Defense for Acquisition, Technology and Logistics, testified in January 2015, that U.S. superiority in some key warfare domains is at risk including United States surface fleet and forward bases in the Pacific and the United States ability to maintain air dominance..
 (5)Continued United States engagement in the Indo-Asia-Pacific region is fundamental to maintaining security and stability in the region, and the United States should expand and optimize cooperative relationships with and among allies and partners in the region, including Japan, South Korea, Australia, the Philippines, Thailand, Singapore, Taiwan, New Zealand, India, Vietnam, Mongolia, Malaysia, Indonesia, and Burma.
 (6)The United States Armed Forces continue to work closely with the militaries of these and other regional countries to promote peace, uphold the rules-based order, and deter acts of aggression.
 (7)Secretary of Defense James Mattis, in his confirmation hearing in January 2017, stated that the Pacific theater remains a priority. In February 2017, Secretary of Defense Mattis stated that in cooperation with our allies and partners, the United States seeks to ensure a peaceful, secure, and free Asia-Pacific region, and reaffirmed the importance of the bilateral relationships of the United States with Japan and South Korea during his visit to Tokyo and Seoul.
 (8)In March 2017, Secretary of State Rex Tillerson emphasized the importance of strengthening the relationships of the United States with Japan and South Korea, addressing North Korea’s nuclear and ballistic missile programs through trilateral cooperation, building a shared commitment to the rule of law and international norms, and promoting stability and prosperity throughout the region.
 (9)In June 2016, then-Secretary of Defense Ash Carter said at the Shangri-La Dialogue that the United States will stand with regional partners to uphold core principles, like freedom of navigation and overflight, and the peaceful resolution of disputes through legal means and in accordance with international law … and that the United States remains committed to working with China to ensure a principled future..
 (10)Admiral Harris testified in April 2017, [The United States Pacific Command] requires a force posture that credibly communicates United States resolve, strengthens alliances and partnerships, prevents conflicts, and in the event of crisis, responds rapidly across the full range of military operations, and [the United States Pacific Command’s] force posture is supported by the deployment of rotational forces and the fielding of new capabilities and concepts that address operational shortfalls and critical gaps.. Admiral Harris also noted that threats in the [Indo-Asia-Pacific region] require United States military forces in the region maintain a high level of readiness to respond rapidly to a crisis … and the ability of the United States to surge and globally maneuver ready forces is an asymmetric advantage that must be maintained..
 (b)Sense of CongressIt is the sense of Congress that— (1)the security, stability, and prosperity of the Indo-Asia-Pacific region is vital to the national interests of the United States;
 (2)the United States should maintain a military capability in the region that is able to project power, deter acts of aggression, and respond, if necessary, to regional threats;
 (3)continuing efforts by the Department of Defense to realign forces, commit additional assets, and increase investments to the Indo-Asia-Pacific region are necessary to maintain a robust United States commitment to the region;
 (4)the Department of Defense should— (A)assess its current force posture in the Indo-Asia-Pacific region to ensure that the United States maintains an appropriate forward presence in the region;
 (B)invest in critical munitions, undersea warfare capabilities, amphibious capabilities, resilient space architectures, missile defense, offensive and defensive cyber capabilities, and other capabilities conducive to operating effectively in contested environments; and
 (C)enhance regional force readiness through joint training and exercises, considering contingencies ranging from grey zone to high-end near-peer conflict; and
 (5)the United States should continue to engage in the Indo-Asia-Pacific region by strengthening alliances and partnerships, supporting regional institutions and bodies such as the Association of Southeast Asian Nations (ASEAN), building cooperative security arrangements, addressing shared challenges, and reinforcing the role of international law.
 3.Congressional defense committees definedIn this Act, the term congressional defense committees has the meaning given such term in section 101(a)(16) of title 10, United States Code. IUnited States policy and strategy for the Indo-Asia-Pacific region 101.Report on strategy to prioritize United States defense interests in the Indo-Asia-Pacific region (a)Required reportNot later than February 1, 2018, the Secretary of Defense shall submit to the congressional defense committees a report on United States defense priorities that addresses the following:
 (1)The security challenges, including threats, emanating from the Indo-Asia-Pacific region. (2)The primary objectives and priorities in the Indo-Asia-Pacific region, including—
 (A)the military missions necessary to address threats on the Korean Peninsula; (B)the role of the Department of Defense in the Indo-Asia-Pacific region regarding security challenges posed by China; and
 (C)the primary objectives and priorities for combating terrorism in the Indo-Asia-Pacific region. (3)Department of Defense plans, force posture, capabilities, and resources to address any gaps.
 (4)The roles of allies, partners, and other countries in achieving United States defense objectives and priorities.
 (5)Actions the Department of Defense could take, in cooperation with other Federal departments or agencies, to advance United States national security interests in the Indo-Asia-Pacific region.
 (6)Any other matters the Secretary of Defense determines to be appropriate. (b)FormThe report required by subsection (a) shall be submitted in unclassified form, but may contain a classified annex.
 (c)Annual budgetThe President, acting through the Director of the Office of Management and Budget, shall ensure that the annual budget submitted to Congress under section 1105 of title 31, United States Code, clearly highlights programs and projects that are being funded in the annual budget of the United States Government that relate to the strategy referred to in subsection (a).
 (d)Sense of CongressIt is the sense of Congress that the strategy referred to in subsection (a) should be informed by the overall strategy to promote United States interests in the Indo-Asia-Pacific region as required by section 1261 of the National Defense Authorization Act for Fiscal Year 2016 (Public Law 114–92; 129 Stat. 1072).
 (e)RepealSection 1251 of the Carl Levin and Howard P. Buck McKeon National Defense Authorization Act for Fiscal Year 2015 (Public Law 113–291; 128 Stat. 3570) is hereby repealed.
				102.Assessment of United States force posture and basing needs in the Indo-Asia-Pacific region
 (a)FindingsCongress finds the following: (1)An enduring United States presence and engagement across the Indo-Asia-Pacific region provides the critical access and infrastructure necessary to accomplish United States defense priorities, expands the global reach of the United States across the Pacific, and facilitates a rapid United States response to complex crises and contingencies.
 (2)Forward-stationed active duty members of the Armed Forces, forward-deployed rotational units, and reserve forces assigned to the United States Pacific Command remains essential for United States planning, logistics, and operations, as well as fulfilling commitments with United States treaty allies.
 (3)Admiral Harry Harris, Jr., Commander of the United States Pacific Command, testified in February 2016 that the tyranny of distance and short indications and warning timelines place a premium on robust, modern, and agile forward-stationed forces at high levels of readiness.
					(b)Assessment required
 (1)In generalThe Secretary of Defense shall conduct an assessment of United States force posture and basing needs in the Indo-Asia-Pacific region.
 (2)ElementsThe assessment required under paragraph (1) shall include the following: (A)A review of military requirements based on operation and contingency plans, scenarios, capabilities of potential adversaries, and any assessed gaps or shortfalls of the Armed Forces.
 (B)A review of current United States military force posture and deployment plans of the United States Pacific Command.
 (C)An analysis of potential future realignments of United States forces in the region, including options for strengthening United States presence, access, readiness, training, exercises, logistics, and pre-positioning.
 (D)A discussion of political, diplomatic, economic, and military factors that may influence the United States posture.
 (E)Any recommended changes to the United States posture in the region. (F)Any other matters the Secretary of Defense determines to be appropriate.
						(c)Report
 (1)In generalNot later than March 1, 2018, the Secretary of Defense shall submit to the congressional defense committees a report that includes the assessment required under subsection (b).
 (2)FormThe report required under paragraph (1) shall be submitted in unclassified form, but may contain a classified annex.
					IIMatters relating to the Department of Defense
			201.Authorization of funds for critical munitions
 (a)FindingsCongress finds the following: (1)Admiral Harry Harris, Jr., Commander of the United States Pacific Command, testified in February 2016 critical munitions shortfalls are a top priority and concern … munitions are a major component of combat pre-positioning, but fiscal pressure places this at risk.
 (2)Admiral Harris stated that Weapons improvement priorities include long-range and stand-off strike weapons, longer-range anti-ship weapons, advanced air-to-air munitions, theater ballistic/cruise missile defense, torpedoes, naval mines, and a cluster munitions replacement..
 (3)Admiral Harris further indicated that if additional resources were to become available, I would prioritize investment in the following areas … procure additional critical munitions (AIX–9X, AIM–120D, SM–6, MK–48).
 (b)Sense of congressIt is the sense of Congress that— (1)the Department of Defense should address shortfalls in critical munitions inventories and make improvements in critical munitions capabilities;
 (2)insufficient critical munition investments will limit the ability of the Armed Forces to perform required missions; and
 (3)improvements to critical munition capabilities should include pre-positioning arrangements, infrastructure for munition storage and security, and logistical requirements for critical munitions.
					(c)Availability of funds
 (1)AuthorizationThere is authorized to be appropriated to the Department of Defense for fiscal year 2018 $1,000,000,000 to address shortfalls in critical munition inventories and to improve critical munition capabilities.
 (2)Capability and capacity areasParagraph (1) shall apply with respect to the following: (A)AIM–120.
 (B)AIM–9X. (C)Precision-Guided Anti-Ship Missiles.
 (D)Standard missile-2. (E)Standard missile-6.
 (F)Evolved sea sparrow missiles. (G)Laser direct attack munition.
 (H)Miniature air launched decoy jammers. (I)Fuzes for hard target penetrators.
 (J)Massive ordnance penetrators. (K)Army tactical missile system.
 (L)Guided multiple launch rocket system. (M)Tomahawk land attack missiles.
 (N)Joint standoff weapon. (O)Joint air-to-surface standoff missile extended range.
 (P)Sonobuoys. (Q)MK48 heavy weight torpedos.
 (R)MK48 torpedo modifications. (S)MK54 light weight torpedos.
 (T)Any other weapon system determined appropriate by the Secretary of Defense. (d)NotificationNot later than 30 days before taking any action to obligate funds authorized by subsection (c)(1), the Secretary of Defense shall notify the congressional defense committees of any proposed obligation and provide a detailed justification for such proposed obligations.
				202.Procurement of ballistic missile interceptors and missile defense exercises
 (a)FindingsCongress finds the following: (1)In April 2017, Admiral Harry Harris, Jr., Commander of the United States Pacific Command, testified that Pacific Commands Integrated Air and Missile Defense priority is to establish a persistent, credible, and sustainable ballistic missile defense presence by forward deploying the latest advancements in missile defense technologies to the Indo-Asia-Pacific. Accordingly, TPY–2 radars in Japan, the THAAD system on Guam, and the Sea-Based X-band radar based in Hawaii defend the U.S. homeland and our allies..
 (2)In February 2016, General Curtis Scaparrotti, former Commander of the United States Forces, Korea, testified that North Korea’s missile program continues to develop, so it is critical for the Alliance to continue to build a layered and interoperable BMD capability … and consider a high-altitude missile defense capability..
 (b)ProcurementThere is authorized to be appropriated to the Department of Defense for fiscal year 2018 $1,000,000,000 to procure terminal high altitude area defense interceptors or lower-tier air and missile defense interceptors, including standard missile-3, Patriot Advanced Capability (PAC–3) missile segment enhancement, and Patriot guidance enhanced missile TBM.
 (c)ExercisesThere is authorized to be appropriated to the Department of Defense for fiscal year 2018 $15,000,000 for exercises to be conducted by the Chairman of the Joint Chiefs of Staff, the Commander of the United States Pacific Command, and the Commander of the United States Northern Command for joint and other exercises with the armed forces of the Governments of Japan, South Korea, Australia, and the United States for the defense against and defeat of ballistic missile forces of North Korea.
 (d)NotificationNot later than 30 days before taking any action to obligate funds authorized by subsection (b) or (c), the Secretary of Defense shall notify the congressional defense committees of any proposed obligation and provide a detailed justification for such proposed obligations.
				203.Plan to maintain a forward-stationed combat aviation brigade in South Korea
 (a)FindingsCongress finds the following: (1)The National Commission on the Future of the Army established by the National Commission on the Future of the Army Act of 2014 (title XVII of Public Law 113–291) found that the Army is incurring unacceptable risk in capabilities that would be required early for major contingencies, and that retaining an eleventh combat aviation brigade in the regular Army would help meet these demands.
 (2)The Commission also found that with an eleventh combat aviation brigade, the Army would be better postured to retain a forward stationed aviation brigade in South Korea, a major advantage over rotating forces as currently planned, and shortfalls in capabilities would decline significantly.
 (3)The Army of the United States currently plans to begin rotational sourcing in 2019 to meet the Combat Aviation Brigade requirement in South Korea.
 (4)The Commission expressed concern that this rotational approach may present unacceptable risk, given terrain and aviation mission complexities in South Korea.
 (5)The Commission found that forward stationing of the combat aviation brigade in South Korea would provide air crews greater familiarity with the demanding environment and enable greater interoperability with U.S. allies and partners for fight-tonight readiness.
 (b)Sense of CongressIt is the sense of Congress that the Secretary of Defense, in consultation with the Secretary of the Army and the Chief of Staff of the Army, should retain an eleventh combat aviation brigade of the regular Army in South Korea.
 (c)PlanNot later than 90 days after the date of the enactment of this Act, the Secretary of Defense, in consultation with the Secretary of the Army and the Chief of Staff of the Army, shall submit to the congressional defense committees a plan that includes an assessment of the actions necessary, and additional resources required, to retain an eleventh combat aviation brigade in South Korea.
 (d)FormThe plan required under subsection (c) shall be submitted in unclassified form, but may contain a classified annex.
				204.Extended deterrence commitment to the Asia-Pacific region
 (a)FindingsCongress finds the following: (1)The 2010 Nuclear Posture Review reaffirmed the commitment of the United States to extended deterrence and continued protection of the treaty allies of the United States under the United States nuclear umbrella.
 (2)The United States-Republic of Korea Deterrence Strategy Committee and the United States-Japan Extended Deterrence Dialogue provide valuable communication channels for ensuring the commitment of the United States to the policy of extended nuclear deterrence and allow for bilateral discussions on how the range of United States capabilities—including the United States nuclear umbrella—can be leveraged to credibly deter, and if necessary, defeat, North Korean nuclear weapons, weapons of mass destruction, and missile threats and aggression.
 (3)Statements by officials of the United States have consistently emphasized the United States commitment to providing extended deterrence and defense across the full spectrum of military capabilities, including nuclear capabilities.
 (4)On September 9, 2016, President Obama responded to a North Korean nuclear test by issuing the following statement, I restated to President Park and Prime Minister Abe the unshakable U.S. commitment to take necessary steps to defend our allies in the region, including through our deployment of a Terminal High Altitude Area Defense (THAAD) battery to the ROK, and the commitment to extended deterrence, guaranteed by the full spectrum of U.S. defense capabilities..
 (5)On October 14, 2016, Chairman of the Joint Chiefs of Staff, General Joseph Dunford, reaffirmed the ironclad commitment of the U.S. to defend both the ROK and Japan and provide extended deterrence guaranteed by the full spectrum of U.S. military capabilities, including conventional, nuclear, and missile defense capabilities.
 (6)On October 19, 2016, Secretary of Defense Ashton Carter, stated, the U.S. commitment to the defense of South Korea is unwavering. This includes our commitment to provide extended deterrence, guaranteed by the full spectrum of U.S. defense capabilities. Make no mistake: Any attack on America or our allies will not only be defeated, but any use of nuclear weapons will be met with an overwhelming and effective response..
 (7)On October 19, 2016, Secretary of State John Kerry, during a joint press conference with the South Korean Foreign Minister, confirmed the United States would defend South Korea through a robust, combined defense posture and through extended deterrence including the U.S. nuclear umbrella conventional strike and missile defense capabilities..
 (8)On February 3, 2017, Secretary of Defense James Mattis, during a visit to South Korea, stated, America’s commitments to defending our allies and to upholding our extended deterrence guarantees remain ironclad: Any attack on the United States, or our allies, will be defeated, and any use of nuclear weapons would be met with a response that would be effective and overwhelming..
 (9)In conjunction with the sea- and land-based legs of the triad, nuclear-capable B–2, B–21, and B–52 bombers and dual-capable aircraft, including F–35 Block 4 aircraft, are vital to ensuring the credibility and flexibility of United States extended deterrence to Japan and South Korea.
 (b)Sense of congressIt is the sense of Congress that— (1)the defense of South Korea and Japan must remain a top priority for the administration;
 (2)the United States maintains an unwavering and steadfast commitment to the policy of extended deterrence, especially with respect to South Korea and Japan;
 (3)bilateral extended deterrence dialogues and discussions with South Korea and Japan are of great value to the United States and its partners and must remain a central component of these relationships;
 (4)the United States must maintain a robust nuclear triad, including nuclear-capable bombers, consisting of the current and planned Air Force fleet of nuclear-capable B–2, B–21, and B–52 bombers and dual-capable aircraft including F–35 Block 4 aircraft, to ensure that the full spectrum of military options associated with the extended deterrence commitments of the United States remains credible and executable;
 (5)the fielding of long-range stand-off weapons in order to replace the current fleet of air-launched cruise missiles before such cruise missiles are retired at the end of the service life of the missiles is absolutely vital to ensuring the United States remains capable of meeting extended deterrence commitments in the Asia-Pacific region in the years to come; and
 (6)the timely development, production, and deployment of the B–21 bomber and F–35 Block 4 dual-capable aircraft are fundamental to ensure that the United States remains able to meet extended deterrence requirements in the Asia-Pacific region far into the future.
					205.Assessment of ability of the Air Force to employ bombers and associated weapons while forward
			 deployed
 (a)Assessment requiredThe Secretary of Defense shall conduct an assessment of the ability of the Air Force to employ the full range of bombers of the Air Force and the associated weapons of such bombers while forward deployed in support of operational plans, contingency plans, and warfighting scenarios throughout the Indo-Asia-Pacific area of operations.
 (b)ElementsThe assessment under subsection (a) shall include the following: (1)An assessment of the capabilities and limitations of infrastructure and weapons loading equipment required to support weapons ground transportation and activities for B–1 and B–52 bombers of the Air Force, when forward deployed to airfields controlled by the United States allies of the United States in the Indo-Asia-Pacific region.
 (2)An identification and assessment of any such assessed limitation that would materially affect operational and contingency plans and warfighting scenarios in the Indo-Asia-Pacific region.
 (3)Recommendations to mitigate any such infrastructure and weapon loading equipment support limitations needed to ensure full employment of bombers and associated weapons in support of operational plans, contingency plans, and warfighting scenarios in the Indo-Asia-Pacific region.
 (c)Report requiredNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the congressional defense committees a report that contains a report that includes the assessment required under subsection (a).
 (d)FormThe report required under subsection (c) shall be submitted in unclassified form, but may contain a classified annex.
				206.Plan to enhance imagery sharing with allies in the Asia-Pacific region
 (a)Sense of CongressIt is the sense of Congress that— (1)the Department of Defense should enhance critical intelligence, surveillance, and reconnaissance capabilities because such capabilities are a top readiness challenge and resourcing priority; and
 (2)persistent intelligence, surveillance, and reconnaissance capabilities with enhanced detection and indications and warning are necessary to maintain situational awareness and provide adequate decisions space for the United States Pacific Command and United States Forces Korea.
					(b)Plan
 (1)In generalThe Secretary of Defense, in consultation with the Director of National Intelligence, shall develop and implement a plan for enhancing the sharing of commercial imagery and national technical means with the Governments of South Korea and Japan, consistent with the national security of the United States and with the protection of sources and methods. The Secretary shall implement such plan with the goal of enhancing detection, indications, and warning, in order to improve joint non-proliferation, counterproliferation, and ballistic missile detection and defense capabilities.
 (2)BriefingNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense, in coordination with the Director of National Intelligence, shall provide to the appropriate congressional committees a briefing on the plan under paragraph (1).
 (3)Appropriate congressional committeesIn this subsection, the term appropriate congressional committees means— (A)the Committee on Armed Services of the Senate and the Committee on Armed Services of the House of Representatives; and
 (B)the Select Committee on Intelligence of the Senate and the Permanent Select Committee on Intelligence of the House of Representatives.
						207.Plan to increase cyber and information operations, deterrence, and defense
 (a)FindingsCongress finds the following: (1)Cyber threats originating from the Indo-Asia-Pacific region targeting the United States and the allies of the United States have increased, including the use of cyber intrusions, the exfiltration of data in the national interest of the United States, and espionage.
 (2)In February 2016, Admiral Harry Harris, Jr., Commander of the United States Pacific Command, in his testimony noted increased cyber capacity and nefarious activity, especially by China, North Korea, and Russia underscore the growing requirement to evolve command, control, and operational authorities.
 (3)Admiral Harris stated that in order to fully leverage the cyber domain, PACOM requires an enduring theater cyber capability able to provide cyber planning, integration, synchronization, and direction of cyber forces..
 (b)PlanThe Secretary of Defense shall develop a plan to— (1)incorporate cyber planning within joint planning exercises pertaining to the Indo-Asia-Pacific region;
 (2)enhance joint, regional, and combined information operations and strategic communication strategies to counter Chinese, North Korean, and Russian information warfare, malign influence, and propaganda activities; and
 (3)identify potential areas of cybersecurity collaboration and partnership capabilities with Asian allies and partners of the United States.
 (c)BriefingNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall provide to the congressional defense committees a briefing on the plan required under subsection (b).
				208.Establishment of joint training exercises and improving response capabilities for contingency
			 scenarios
 (a)Sense of CongressIt is the sense of Congress that— (1)the Chairman of the Joint Chiefs of Staff should conduct enhanced joint force training and exercises that specifically address full-spectrum threats across combatant commands; and
 (2)the Chairman of the Joint Chiefs of Staff should also consider training and exercises that enhance the effectiveness of the joint force, and partnered forces, to deter and respond to operational activities conducted below the threshold of conventional war.
 (b)Availability of fundsThere is authorized to be appropriated to the Department of Defense for fiscal year 2018 $100,000,000 for the enhancement of joint training and exercises through the Combatant Commanders Exercise Engagement and Training Transformation Program.
				IIIMatters relating to foreign nations
			301.Assessment of freedom of navigation operations in the South China Sea
 (a)FindingsCongress finds the following: (1)The United States has a national interest in maintaining freedom of navigation, freedom of the seas, respect for international law, and unimpeded lawful commerce, in the South China Sea.
 (2)On February 4, 2017, Secretary of Defense James Mattis stated, Freedom of navigation is absolute, and whether it be commercial shipping of our U.S. Navy, we will practice in international waters and transit international waters as appropriate..
 (3)In February 24, 2016, Admiral Harry Harris, Jr., Commander of the United States Pacific Command, stated that Chinese coercion, artificial island construction, and militarization in the South China Sea threaten the most fundamental aspect of global prosperity—freedom of navigation..
 (4)In July 2016, the Permanent Court of Arbitration of the Hague ruled that China’s claims to historic rights across a vast expanse of the South China Sea were not valid under the United Nations Convention on the Law of the Sea.
 (5)The Permanent Court also said that none of the land formations in the Spratly Islands in the South China Sea—regardless of the party in control—are large enough to warrant an extension of the exclusive maritime zones beyond the existing boundary of 12 miles from disputed features in the South China Sea.
 (6)The United States Navy has routinely conducted freedom of navigation operations within 12 miles of disputed features in the South China Sea.
 (7)On February 24, 2016, Admiral Harris stated that these operations [freedom of navigation operations] are an important military tool to demonstrate America’s commitment to the rule of law, including the fundamental concept of freedom of navigation.
 (b)Sense of congressIt is the sense of Congress that— (1)the United States should condemn any assertion that limits the right to freedom of navigation and overflight; and
 (2)the United States should keep to a regular and routine schedule for Freedom of Navigation Operations in the sea and air.
					(c)Assessment required
 (1)In generalThe Secretary of Defense, in consultation with the Secretary of State, shall conduct an assessment of United States policy on conducting Freedom of Navigation Operation patrols in the South China Sea.
 (2)ElementsThe assessment required under paragraph (1) shall include the following: (A)A review of United States policy regarding freedom of navigation in the global commons, including in the South China Sea.
 (B)A plan for conducting freedom of navigation operations in the South China Sea with regularity and frequency.
						(d)Report required
 (1)In generalNot later than September 30, 2017, the Secretary of Defense shall submit to the congressional defense committees, the Committee on Foreign Affairs of the House of Representatives, and the Committee on Foreign Relations of the Senate a report that includes the assessment required under subsection (c).
 (2)FormThe report required under paragraph (1) shall be submitted in unclassified form and may include a classified annex.
					302.Sense of Congress reaffirming security commitments to the Governments of Japan and South Korea and
 trilateral cooperation between the United States, Japan, and South KoreaIt is the sense of Congress that— (1)the United States values its alliances with the Governments of Japan and South Korea, based on shared values of democracy, the rule of law, free and open markets, and respect for human rights;
 (2)the United States reaffirms its commitment to these alliances with Japan and South Korea, which are critical for the preservation of peace and stability in the Asia-Pacific region and throughout the world;
 (3)the United States reaffirms its commitment to Article V of the Treaty of Mutual Cooperation and Security between the United States of America and Japan, which applies to the Japanese-administered Senkaku Islands;
 (4)the United States supports continued implementation and expansion of defense cooperation with Japan in accordance with the 2015 U.S.-Japan Defense Guidelines and additional measures to strengthen this defense cooperation, including by expanding foreign military sales, establishing new cooperative technology development programs, increasing military exercises, or other actions as appropriate;
 (5)the United States and South Korea share deep concerns that the nuclear and ballistic missile programs of North Korea and its repeated provocations pose great threats to peace and stability on the Korean Peninsula, and the United States recognizes that South Korea has made important commitments to the bilateral security alliance, including by hosting a Terminal High Altitude Area Defense (THAAD) system;
 (6)the United States and South Korea should continue further defense cooperation, by enhancing mutual security based on the Mutual Defense Treaty Between the United States and the Republic of Korea and investing in capabilities critical to the combined defense;
 (7)the United States welcomes greater security cooperation with, and among, Japan and South Korea to promote mutual interests and to address shared concerns, including the bilateral military intelligence-sharing pact between Japan and South Korea, signed on November 23, 2016, and the trilateral intelligence sharing agreement between the United States, Japan, and South Korea, signed on December 29, 2015; and
 (8)recognizing that North Korea poses a threat to the United States, Japan, and South Korea, and that the security of the three countries is intertwined, the United States welcomes and encourages deeper trilateral defense cooperation, including through expanded exercises, training, and information sharing that strengthens integration.
				303.Sense of Congress on the Association of Southeast Asian Nations
 (a)FindingCongress finds that 2017 is the 50th anniversary of the formation of the Association of Southeast Asian Nations (ASEAN), which includes Indonesia, Malaysia, the Philippines, Singapore, Thailand, Brunei, Vietnam, Laos, Burma, and Cambodia.
 (b)Sense of CongressIt is the sense of Congress that— (1)the United States supports the development of regional institutions and bodies, including the ASEAN Regional Forum, the ASEAN Defense Ministers Meeting Plus, the East Asia Summit, and the expanded ASEAN Maritime Forum, to increase regional cooperation and ensure that disputes are managed without intimidation, coercion, or force;
 (2)the United States recognizes ASEAN efforts to promote peace, stability, and prosperity in the region, including the steps taken to highlight the importance of peaceful dispute resolution and the need for adherence to international rules and standards.
 (3)United States defense engagement with ASEAN and the ASEAN Defense Ministers Meeting Plus should continue to be forums to discuss shared challenges in the maritime domain and the need for greater information sharing among ASEAN nations; and
 (4)the United States welcomes continued work with ASEAN and other regional partners to establish more reliable and routine crisis communication mechanisms.
 304.Sense of Congress on strengthening the defense of TaiwanIt is the sense of Congress that— (1)the Taiwan Relations Act (Public Law 96–8; 22 U.S.C. 3301 et seq.) codified the basis for commercial, cultural, and other relations between the United States and Taiwan, and the Six Assurances are an important aspect in guiding bilateral relations;
 (2)section 3(a) of that Act states that the United States will make available to Taiwan such defense articles and defense services in such quantity as may be necessary to enable Taiwan to maintain a sufficient self-defense capability;
 (3)the United States, in accordance with such section, should make available and provide timely review of requests for defense articles and defense services that may be necessary for Taiwan to maintain a sufficient self-defense capability;
 (4)Taiwan should significantly increase its defense budget to maintain a sufficient self-defense capability;
 (5)the United States should support expanded exchanges focused on practical training for Taiwan personnel by and with United States military units, including exchanges between services, to empower senior military officers to identify and develop asymmetric and innovative capabilities that strengthen Taiwan’s ability to deter aggression;
 (6)the United States should seek opportunities for expanded training and exercises with Taiwan; (7)the United States should encourage Taiwan’s continued investments in asymmetric self-defense capabilities that are mobile, survivable against threatening forces, and able to take full advantage of Taiwan’s geography; and
 (8)the United States should continue to— (A)support humanitarian assistance and disaster relief exercises that increase Taiwan’s resiliency and ability to respond to and recover from natural disasters; and
 (B)recognize Taiwan’s already valuable military contributions to such efforts. 305.Sense of Congress on reaffirming the importance of the United States-Australia defense alliance (a)FindingsCongress finds the following:
 (1)The United States and Australia maintain a critical strategic relationship underpinned by shared democratic values, common interests, and strong defense ties.
 (2)In 2017, the United States and Australia will mark the 75th anniversary of the Battles of the Coral Sea, Midway, and Guadalcanal, and Australia has been a loyal ally through modern engagements, particularly with respect to international efforts in Afghanistan and against the Islamic State of Iraq and the Levant (ISIL).
 (3)The United States and Australia have been bound by the Security Treaty Between Australia, New Zealand and the United States of America, signed at San Francisco on September 1, 1951, which codified military obligations for each party outside as well as within the Pacific region for the preservation of peace and stability.
 (4)The Force Posture Agreement between the Government of Australia and the Government of the United States of America, signed at Sydney on August 12, 2014, strengthened the relationship between the two countries, a relationship that is an anchor for peace and security both in the Asia-Pacific region and worldwide.
 (5)Vice President Michael Pence stated on April 22, 2017, that the historic Alliance between the United States and Australia is inviolate, it is immutable, and it is a beacon that shines throughout the Asia Pacific and inspires the wider world. The Vice President stated that the United States will continue to work closely with Australia to secure peace in the Asia-Pacific region.
 (6)Former Secretary of Defense Ashton Carter stated in 2016 that the United States-Australia alliance continues to be essential in terms of accelerating the defeat of ISIL together in Iraq and Syria.
 (b)Sense of CongressIt is the sense of Congress that— (1)the United States values its alliance with the Government of Australia, and the shared values and interests between both countries are essential to promoting peace, security, stability, and economic prosperity in the Indo-Asia-Pacific region;
 (2)the annual rotations of United States Marine Corps forces to Darwin, Australia, and enhanced rotations of United States Air Force aircraft to Australia pave the way for even closer defense and security cooperation;
 (3)the Treaty Between the Government of the United States of America and the Government of Australia Concerning Defense Trade Cooperation, done at Sydney, September 5, 2007, should continue to facilitate industry collaboration and innovation to meet shared security challenges and reinforce military ties;
 (4)as described by Australian Prime Minister Malcolm Turnbull, North Korea is a threat to the peace of the region and the United States and Australia should continue to cooperate to defend against the threat of North Korea’s nuclear and missile capabilities; and
 (5)the United States and Australia also should continue to address the threat of terrorism and strengthen information sharing.
					